Case 4:18-mj-71386-|\/|AG Document 8 Filed 10/09/18 Page 1 of 1

4, RIOTING'

18 U.S.C. § 231
18 U.S.C. § 2101
Also See Statutocy Index

§K241. ., n a in ¥n !ncit!n or Attem in n incite a Riot. The bsse offense level is 7 to
13, depending upon the number of persons involved, the danger presented to public
safety, and the extent of resulting community disruption

;.

» Co)tzmenta;g

Sectio)z K241 refers to conduct proscn‘bed by 18 U.S.C. §§ 231 and 2101. 'Iihe conduct
addressed by these provisions is punishable by a maximum tenn of j?ve years impriso/xment.`
Data limitations preclude an estimate of current practices in` sentencing and the presumptive
parole guidelines do not address these oje)zses. ?713 range of base offense levels is intended
to r`ej?ect the broad scope of activities encompassed by 18 U.S.C. §§ 231 and 2101. lee
mi)rimzt)tz of the range is intended to assure minimal incarceration far any active participatio)z.
?716/ maximum results fn a substantial sentence in cases of serious dian)tio)z. Condzzct resulting
in deat/z, physical injzz/y, or property damage should be addressed under Pa!t §§ Gezzcral
E’Pravisions. Rioti)zg misconduct that occurs in a federal facility for ojft?cial detention is
addressed in Pa)t. P, O/j'ezzses 112 volvt'ng Fn'sons and Correctiona! Facit'ities.

90

